DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 3/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9833524 & 10111972 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Claims 1, 3-13 & 15-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of copending application 17108963.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both applications teach a cabinet body configured for positioning on a transfer cart, a vent, a pitched floor, a first filter, a filter cover, a drain opening having a recess, and a shelf. Thus, the invention of claims 1-6 in the copending application is in effect a species of the generic invention of claims 1, 3-13 & 15-20. It has been held that the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1, 3-13 & 15-20 are anticipated (fully encompassed) by claims 1-6 in the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-6. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 11, 13, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (8454901) in view of Snyder (20150107627).  
Regarding claim 1, Snyder ‘901 teach(es) the structure substantially as claimed, including a sterilization cabinet (see Figs. 13-14) for a plurality of instrument trays (col. 7, lines 39-40), the sterilization cabinet comprising a cabinet body (302) defining a chamber (Fig. 13) and having an opening (312), the cabinet body having an open configuration (Fig. 13) allowing for positioning of the plurality of instrument trays within the chamber through the opening (col. 7, lines 39-40 & Fig. 5) and a closed configuration (Fig. 14) that prevents removal of the plurality of instrument trays from the chamber; at least one vent (320 in 304) in the cabinet body that allows steam to enter the chamber when the cabinet body is in the closed configuration (implied by Fig. 11), a first filter (332 on 304) adjacent to the at least one vent and a filter cover (326 on 304) that holds the first filter to the cabinet body such that steam passes through the first filter when entering the chamber (as in Fig. 11); and a floor (316) with a lower vent (320 in 316, implied by Fig. 7 & col. 7, lines 14-15) that forms a drain opening, wherein a portion of the floor comprises a continuous surface (i.e., the portion of 316 surrounding 320).  Snyder ‘901 fail(s) to teach pitching a floor panel toward a drain.  However, Snyder ‘627 teaches pitching an entirety of a floor (38) of a 
Regarding claim 3, Snyder ‘901 teaches a plurality of vents (320 in 304) in the cabinet body (302), each of the plurality of vents having a filter cover (326 on 304) configured to releasably secure (col. 7, lines 27-30) to the cabinet body to cover a respective vent of the plurality of vents (Fig. 14).  
Regarding claim 4, Snyder ‘901 teaches a first filter (332 on 304) that is releasably affixed (via 322, 334, & 324 – see col. 7, lines 27-37) to an exterior (Figs. 13-14) of the cabinet body (302).
Regarding claim 11, Snyder ‘901 teaches at least one vent (320 in 304) that comprises a plurality of perforations (320 in 304) along at least one of a wall and a top (304) of the cabinet body (302).
Regarding claim 13, Snyder ‘901 teaches a filter cover (326 on 304) releasably held (implied by col. 7, lines 27-37) against the at least one vent (320 in 304) by a locking mechanism (322, 324).  
Regarding claim 15, Snyder ‘901 teaches at least one shelf (370) within the chamber of the sterilization cabinet (Fig. 13) configured to support the plurality of instrument trays (implied by 70 & 80 in Fig. 6).
Regarding claim 16, Snyder ‘901 teaches a cabinet body (302) that is configured (via inclusion of casters (344)) for positioning on a transfer cart having an upper platform for receiving the cabinet body (since the casters (344) would enable the cabinet body to be rolled onto such a transfer cart).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (8454901) & Snyder (20150107627) in view of Nalepa (5968459).  Snyder ‘901 as modified teach(es) the structure substantially as claimed, including ventilation means (320, 322, 324, 326, 332) comprising vents (320), filters (332), filter covers (326), and locking mechanisms (322, 324); but fail(s) to teach radially arranged perforations; or a gasket.  However, Nalepa teaches ventilation means (18, 20, 30, 46, 48, 50, 58, 60) comprising filter cover (30) comprising a plate (30) having a plurality of perforations (40) radially arranged in a circular pattern (Fig. 1b).  It would have been obvious to one of ordinary skill in the art to substitute ventilation means, as taught by Nalepa, for each of the ventilation means of Snyder ‘901 as modified, in order to allow steam to be vented into and out of the cabinet while filtering dust & microorganisms (as suggested by Abstract of Nalepa).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (8454901) & Snyder (20150107627) in view of Cassady (5232277).  Snyder ‘901 as modified teach(es) the structure substantially as claimed, including sterilization cabinet comprising a cabinet body having a plurality of walls (304, 306, 310, 316) and a door (314) defining a chamber and having an opening (316) allowing for positioning of the medical item within the chamber (col. 7, lines 1 such that gravity directs condensate generated by steam in from the chamber to a lowest point on the floor (see above).  Snyder ‘901 as modified fail(s) to teach a gasket on a door.  However, Cassady teaches the inclusion, on a door (40), of a gasket configured to secure to an open frame to create a closed configuration in which the at least one door seals a chamber (col. 5, lines 3-10).  It would have been obvious to one of ordinary skill in the art to substitute a gasket, as taught by Cassady, for the gasket of Snyder ‘901 as modified, in order to provide a reduce manufacturing cost, decrease leakage, and increase the durability of the seal (as suggested by col. 3, lines 1-15 of Cassady).  
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the aforementioned double-patenting rejection was overcome.  
Claims 18-20 would be allowable if the above double patenting rejection was overcome.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.  In response to applicant’s argument that “[m]odifying Snyder ‘901 to remove any perforated vent and filter cover (e.g., 26 and 32 in the Snyder figures shown above) and replace it with a continuous pitched floor directly contradicts the teachings in Snyder ‘901” (Remarks at 8), this argument is not germane to the above rejection, which does not contemplate removal of the lower vent (320 in 316) and filter cover (326 on 316) of Snyder ‘901, but rather pitching of the floor (316) of Snyder ‘901, as taught by Snyder ‘627.  As for applicant’s argument that pitching the floor (316) of Snyder ‘901 would “impermissibly alter[] the fundamental principle of operation of Snyder, and possibly render[] Snyder inoperable for its intended purpose” (Remarks at 8-9), this argument is unconvincing for the reasons stated in par. 22 of the Final Rejection mailed 7/23/19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Figs. 31-32 of the instant application, the floor (125) also includes diagonal ribs (unlabeled) and a drain opening (800) with a recess (805), as well as a pitched continuous surface (i.e., on the portion of 125 surrounding 800).  Hence, it is reasonable to conclude that, in claim 17, “wherein a floor of the chamber comprises a pitched continuous surface” means “wherein [at least a portion of] a floor of the chamber comprises a pitched continuous surface,” when that limitation is read in light of the specification of the instant application.